Citation Nr: 1307174	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-18 046	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an increased rating for the service-connected peripheral neuropathy associated with herniated nucleus pulposus, left upper extremity, with old left ulna nerve palsy, mild chronic left median neuropathy at the wrist, old left radial nerve palsy, residuals of old left axillary nerve palsy, formerly diagnosed as hereditary neuropathy/Charcot-Marie Tooth left upper extremity, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for the service-connected peripheral neuropathy associated with herniated nucleus pulposus, with weakness of left lower leg and foot muscles in the peroneal nerve territories, with old left musculocutaneous nerve palsy formerly diagnosed as hereditary neuropathy/Charcot-Marie Tooth, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for the service-connected peripheral neuropathy associated with herniated nucleus pulposus, right upper extremity, formerly diagnosed as hereditary neuropathy/Charcot-Marie Tooth, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for the service-connected peripheral neuropathy associated with herniated nucleus pulposus, with right lower leg and foot muscles in the peroneal nerve territories, formerly diagnosed as hereditary neuropathy/Charcot-Marie Tooth, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for the service-connected herniated nucleus pulposus, L3, 4, 5, currently evaluated as 10 percent disabling beginning on July 2, 2001, and 20 percent beginning on August 6, 2010. 



REPRESENTATION

Appellant represented by:	David Anaise, MD, JD



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran had active service from May 1999 to June 2000.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an RO rating decision dated in January 2006.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

On February 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his current appeal as to the claims for increase.



CONCLUSION OF LAW

The criteria for the withdrawal of the appeal of the claims for increase by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has expressed his clear intent to withdraw the instant appeal in a written statement received on February 12, 2013.  

Accordingly, on this record, the Board does not have jurisdiction to review the appeal involving the claims for increase and must dismissed it.


ORDER

The appeal as to the claims for increase is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


